t c memo united_states tax_court robert f de sylva petitioner v commissioner of internal revenue respondent docket no filed date robert f de sylva pro_se casinova o henderson for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax pursuant to sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively for the taxable_year the issues for decision are whether petitioner is entitled to deduct certain expenses attributable to a boat rental business he claimed to operate is entitled to a net_operating_loss nol_carryover of dollar_figure and is liable for the additions to tax we resolve all issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed with the court petitioner has a degree in electrical engineering from the university of california los angeles ucla which he received in the 1990s since graduating from ucla petitioner has performed patent application drafting and review services 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar 2the basis of the federal_income_tax deficiency determined against petitioner was that he had unreported self-employment_income of dollar_figure from patent drafting services he provided before trial the parties agreed and stipulated that petitioner received this unreported income petitioner challenges only his right to offset that income by certain deductions however as discussed infra pp he abandoned the issue of whether he is entitled to deduct certain expenses attributable to the patent drafting services he provided and the issue of whether he is entitled to deduct a capital_loss of dollar_figure in date petitioner without any prior boating experience purchased a 70-foot tait boat petitioner chose this boat because he believed the structure and size of its deck could be modified to support a landing pad for helicopters helipad petitioner believed that this modification would be unique for a boat this size and because he had a helicopter pilot’s license and also knew owners of helicopter companies he could both use the boat personally and make money renting it out to companies and high-net-worth individuals notwithstanding the proposed modification at the time of purchase the boat needed a fair number of repairs to bring it up to a condition in which it could be rented at a time in not established by the record paul oravecz a friend of petitioner’s from his ucla days who worked in residential construction and who also claimed to have clients interested in renting the boat convinced petitioner that he should meet stephen haber and hire him to modify the boat to support a helipad and to make the needed repairs on date petitioner contracted with stephen b haber construction inc haber construction under a vessel service agreement vsa to refurbish augment adjust and or replace features of the boat as authorized by petitioner petitioner pursuant to the vsa was obligated to haber construction to repay project costs pay a supervision fee and pay a commission from future boat rental revenues haber construction commenced work under the vsa but by some time in did not complete the work and according to petitioner left the boat in disarray haber construction later that year sued petitioner in federal district_court to terminate the vsa alleging that the condition of the boat was worse than he had represented petitioner employed several other contractors to repair the damage to the boat allegedly caused by haber construction and to fix it up the way he envisioned so that he could rent it out however petitioner began experiencing financial difficulties and could never afford to pay to have the necessary repairs completed in petitioner’s boat was docked at the marina in marina del rey california during this time petitioner tried to do some repair work on the boat himself in combination with giving mr oravecz and mr oravecz’s girlfriend access to the boat to assist with some of the repairs mr oravecz and mr oravecz’s girlfriend orally agreed that they would help fix parts of the boat and 3petitioner countersued for damages the record is silent as to the outcome of the federal district_court litigation said they could secure renters and that petitioner could pay them from the fees paid_by these renters ultimately similar to the haber construction situation mr oravecz and mr oravecz’s girlfriend allegedly damaged the boat further and petitioner’s relationship with them devolved into litigation since petitioner’s purchase of the boat it has not been safe or certified to be rented and taken out on the open water petitioner did not have a business plan for rental of the boat he has never had any contracts or agreements for rental of the boat he has never marketed the boat as available for charter or rental and he has never made a profit with respect to the boat during petitioner received payments of dollar_figure dollar_figure and dollar_figure from charles j kulas tanner research inc and trellis intellectual_property law group p c respectively these payments were compensation_for patent-related services petitioner rendered to them in his capacity as a self-employed independent_contractor petitioner however did not file a federal_income_tax return and did not make any federal tax_payments for consequently using information_return documents he received from the aforementioned payers respondent prepared a substitute for return for petitioner for pursuant to sec_6020 4the record is silent as to the outcome of this litigation sfr the sfr included as income ie nonemployee compensation the aforementioned payments and allowed a standard_deduction for a single filer and one exemption on date respondent issued a notice_of_deficiency to petitioner based on the sfr determining that he had self-employment_income of dollar_figure was liable for an income_tax deficiency of dollar_figure and was liable for additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively on date shortly before petitioning this court for redetermination of the deficiency and additions to tax petitioner submitted to respondent a form_1040 u s individual_income_tax_return for on thi sec_2012 form_1040 petitioner claimed the following a net_loss totaling dollar_figure from two businesses-- patent drafting and boat rental --he operated which he detailed on two schedules c profit or loss from business attached to the form_1040 a dollar_figure capital_loss deduction a dollar_figure nol and the standard_deduction for single status and one exemption for himself 5petitioner also did not file a federal_income_tax return for the taxable years despite being required to do so accordingly respondent prepared a substitute for return under sec_6020 for each of those years as well on the schedule c for his patent drafting business he reported gross_receipts of dollar_figure and total expenses of dollar_figure these expenses consisted of dollar_figure for car and truck expenses dollar_figure for depreciation and a sec_179 expense deduction dollar_figure for nonmortgage interest dollar_figure for rent or lease of business property other than vehicles machinery and equipment dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for deductible meals and entertainment dollar_figure for utilities and dollar_figure for other expenses consisting of dollar_figure for business_gifts and dollar_figure for software petitioner also reported on this schedule c expenses for business use of his home of dollar_figure on the schedule c for his boat rental business petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure these expenses consisted of dollar_figure for insurance dollar_figure for repairs and maintenance and dollar_figure for other expenses consisting of dollar_figure for boat slip fees paid to the marina del rey marina to dock the boat and dollar_figure for a sec_465 carryover respondent neither accepted nor processed petitioner’ sec_2012 form_1040 and the attached schedules c 6we note that petitioner’s claimed dollar_figure sec_465 carryover is a duplicate loss he also claimed a dollar_figure nol on line of the form_1040 see supra p in his petition petitioner challenged the notice_of_deficiency on the ground that it contradicts his tax_return which has neither been audited nor subject_to a due process hearing whereby substantial documentation evidence supporting his return can be presented opinion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 292_us_435 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 in the case of an nol deduction this burden requires the taxpayer to substantiate the nol deduction by establishing both the existence of the nol and the amount that may be carried over to the year or years in question 349_us_232 the commissioner bears the burden of production with respect to the additions to tax under sec_6651 and sec_6654 see sec_7491 but the taxpayer bears the burden of proving that the commissioner’s determinations with respect to the additions to tax should not be sustained see 127_tc_200 aff’d 521_f3d_1289 10th cir ii failure to pursue certain issues on brief on brief petitioner claims only that he is entitled to a deduction for boat slip fees of dollar_figure and an nol_carryover of dollar_figure as reflected on the 7we note and as we observed supra note this case originated as an unreported income case in an unreported income case the internal_revenue_service irs must provide some reasonable foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 once the irs has produced evidence linking the taxpayer with an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determination is arbitrary or erroneous 293_us_507 similarly under sec_6201 if a taxpayer in any court_proceeding asserts a reasonable dispute with respect to any item_of_income reported on an information_return the irs shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return we sustain respondent’s determination of unreported income because petitioner agrees that he received this income petitioner does not otherwise contend that the burden_of_proof should shift to respondent under sec_7491 as to any relevant issue of fact nor has he established that he has met the requirements for shifting the burden_of_proof form_1040 he submitted in to respondent but which respondent neither accepted nor processed we thus conclude that petitioner has abandoned any argument or contention that he is entitled to the other claimed deductions reflected on the form_1040 ie the dollar_figure capital_loss the expenses attributable to his patent drafting services and the expenses attributable to the boat other than boat slip fees see 138_tc_228 121_tc_308 and cases cited thereat see also rule e and requiring that a party’s brief set forth and discuss the points and arguments on which the party relies iii trade_or_business deductions sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business or arises from a transaction of common or frequent occurrence in the type of business involved 8petitioner states on brief that arguments as to whether he may deduct detailed line items as reflected on the form_1040 are substantially irrelevant and that he does not herein argue details of the return item by item 9even if we had not made this conclusion we reject any argument or contention that petitioner is entitled to the other claimed deductions as there is not a scintilla of evidence in the record to show that he is so entitled 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite in contrast a taxpayer may not deduct a personal living or family expense unless the internal_revenue_code expressly provides otherwise sec_262 the determination of whether an expense satisfies the requirements of sec_162 is a question of fact 97_tc_613 citing 320_us_467 whether a taxpayer is engaged in a trade_or_business is a question of fact to be decided on the basis of all the relevant facts and circumstances stanton v commissioner tcmemo_1967_137 aff’d 399_f2d_326 5th cir see also 312_us_212 applying this facts_and_circumstances_test courts have focused on the following three factors indicative of whether a trade_or_business exists whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced jafarpour v commissioner tcmemo_2012_165 slip op pincite first citing 480_us_23 and then citing mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir respondent contends that petitioner’s boat rental_activity was not a going concern during in other words that petitioner was not engaged in the active_conduct_of_a_trade_or_business on the basis of the third factor ie petitioner’s boat rental_activity had not actually commenceddollar_figure during petitioner did not rent out the boat to anyone since his purchase of the boat in the boat has been unusable and never in any condition to be rented consequently petitioner has never had any contracts or agreements for rental of the boat11 or marketed the boat as available for charter or 10at trial and on brief petitioner merely focuses on whether he undertook the boat rental_activity intending to earn a profit and respondent argues in the alternative that petitioner’s boat rental_activity if found to be a going concern was not operated for profit because we find that petitioner’s boat rental_activity has not actually commenced as discussed infra pp we need not decide whether petitioner intended to earn a profit similarly in the light of our finding we obviously need not decide whether petitioner was regularly and actively involved in the boat rental_activity 11on the schedule c for the boat rental business petitioner reported gross_receipts or sales of dollar_figure however at trial petitioner indicated that he did not receive any boat rental income in and on brief he acknowledged that the dollar_figure may have been a deposit of his own funds back into his account which had been previously withdrawn also at trial in the context of discussing his unfiled federal_income_tax returns for and petitioner testified that either mr oravecz or mr oravecz’s girlfriend paid him dollar_figure in and continued rental accordingly even though petitioner made a decision in to enter into a boat rental business by purchasing the boat and he has strived over a considerable period to repair it so that it can be rented out he has yet to commence the boat rental_activity and be engaged in carrying on any trade_or_business within the meaning of sec_162 thus we conclude that the boat slip fees of dollar_figure are not deductible under sec_162 see 114_tc_333 holding taxpayers could not deduct expenses_incurred while renovating cabins that were not offered for rent until four years later because it was not an active trade_or_business see also sec_195 and b a taxpayer may not deduct startup expenses for a year that predates the start of an active trade_or_business iv nol deduction sec_172 allows a deduction in a taxable_year for the full amount of allowable nol carrybacks from subsequent years and carryovers from previous years as long as taxable_income for the current_year is not less than zero sec_11 continued dollar_figure in for back rent for the time mr oravecz accessed the boat while he was supposed to be repairing it there is however no evidence whatsoever to corroborate this although we found petitioner to be genuine and candid a s we have stated many times before this court is not bound to accept a taxpayer’s self- serving unverified and undocumented testimony 112_tc_183 citing 87_tc_74 a b an nol occurs in a tax_year when deductions as modified by sec_172 exceed gross_income for that year sec_172 as noted with all deductions see supra p a taxpayer is required to maintain adequate_records substantiating the claimed nol deduction see sec_6001 obedin v commissioner tcmemo_2013_223 at aff’d 655_fedappx_583 9th cir the only evidence offered herein to show the amount of the claimed nol deduction and the nol on which it was based consists of unfiled federal_income_tax returns for that petitioner prepared the mere introduction into evidence of these returns even if they had been filed is clearly inadequate to sustain petitioner’s burden_of_proof with respect to the claimed nol deduction see 8_bta_749 see also 103_tc_428 tax returns do not establish the truth of the facts stated therein accordingly petitioner is not entitled to an nol_carryover in any amount for v additions to tax a failure_to_file sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect 469_us_241 the record establishes that no federal_income_tax return was filed in petitioner’s name for other than the sfr respondent thereby satisfies his burden of production under sec_7491dollar_figure petitioner offered no evidence at trial that his failure_to_file was due to reasonable_cause and not due to willful neglect and on brief he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 b failure to pay sec_6651 authorizes the imposition of an addition_to_tax for failure to timely pay the amount shown as tax on a federal_income_tax return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect in this regard the commissioner’s burden of production under sec_7491 requires him to come forward with sufficient evidence that the tax was shown on a federal_income_tax return and was not paid see wheeler v commissioner t c pincite 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir 12under sec_6651 any return prepared under sec_6020 is disregarded for purposes of sec_6651 in a case such as this where the taxpayer has not filed a federal_income_tax return for the taxable_year at issue a substitute for return prepared by the commissioner that meets the requirements of sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 wheeler v commissioner t c pincite to constitute a valid sec_6020 substitute for return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ 143_tc_376 quoting spurlock v commissioner tcmemo_2003_124 slip op pincite aff’d in part appeal dismissed in part 616_fedappx_391 10th cir see also sec_301_6020-1 proced admin regs the sfr consisted of a form sec_6020 certification a form_4549 income_tax examination changes and a form 886-a explanations of items this combination of documents is sufficient to constitute a valid sec_6020 substitute for return rader v commissioner t c pincite the record also establishes that petitioner made no federal tax_payments for respondent thereby satisfies his burden of production under sec_7491 as with his failure_to_file a federal_income_tax return for petitioner offered no evidence at trial that his failure to pay was due to reasonable_cause and not due to willful neglect and on brief he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6651dollar_figure c failure to pay estimated_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax is calculated with reference to four required_installment payments of the individual’s estimated_tax liability sec_6654 and d each required_installment payment is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of the individual’s tax for such year or if the individual filed a return_for_the_preceding_taxable_year of the tax shown on the individual’s return_for_the_preceding_taxable_year sec_6654 and b in this regard the commissioner’s burden of production under sec_7491 requires him to produce evidence that the taxpayer had a required_annual_payment and in order to do so he must establish the tax shown on the taxpayer’s return for the previous 13the application of the additions to tax under sec_6651 and is limited as provided in sec_6651 year or that the taxpayer filed no such return wheeler v commissioner t c pincite schlussel v commissioner tcmemo_2013_185 respondent met his burden of production because the record establishes that petitioner did not file a federal_income_tax return for or petitioner’s required_annual_payment for thus equaled of the tax due for that taxable_year the record also establishes that petitioner made no federal tax_payments for petitioner has not argued that any of the statutory exceptions under sec_6654 applies indeed he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6654 we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
